         Case 3:19-cv-02262-WHO Document 23 Filed 06/12/19 Page 1 of 31



 1   Fred Norton (SBN 224725)
     Bree Hann (SBN 215695)
 2   Matt Turetzky (SBN 280997)
     Tyler M. Layton (SBN 288303)
 3   THE NORTON LAW FIRM PC
     299 Third Street, Suite 106
 4   Oakland, California 94607
     Telephone: (510) 906-4900
 5   Fax: (510) 906-4910
     fnorton@nortonlaw.com
 6   bhann@nortonlaw.com
     mturetzky@nortonlaw.com
 7   tlayton@nortonlaw.com
 8   Attorneys for Defendants AREND
     NOLLEN, LEON HEDGES, DAVID
 9   PASANEN, and SOCIAL MEDIA
     SERIES LIMITED
10

11                             UNITED STATES DISTRICT COURT
12                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
13                                SAN FRANCISCO DIVISION
14
     FACEBOOK, INC., a Delaware corporation,    Case No.: 3:19-cv-02262
15   and INSTAGRAM, LLC, a Delaware limited
     liability company,                         DEFENDANTS’ NOTICE OF MOTION
16
                                                AND MOTION TO DISMISS FOR LACK
                 Plaintiffs,
17         v.                                   OF PERSONAL JURISDICTION AND
                                                FORUM NON CONVENIENS;
18   AREND NOLLEN, LEON HEDGES, DAVID           MEMORANDUM OF POINTS AND
     PASANEN, and SOCIAL MEDIA SERIES           AUTHORITIESIN SUPPORT THEREOF
19   LIMITED,
                                                [Declarations of Arend Nollen, Leon Hedges,
20               Defendants.
                                                David Pasanen, David Gerard Dewar, and
21                                              Fred Norton, Supporting Exhibits, and
                                                (Proposed) Order concurrently filed]
22
                                                Date: July 10, 2019
23                                              Time: 2:00 p.m.
                                                Location: Courtroom 2
24

25                                              Complaint Filed: April 25, 2019
26

27

28

         CASE NO. 3:19-CV-02262 – DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS FOR
                    LACK OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
          Case 3:19-cv-02262-WHO Document 23 Filed 06/12/19 Page 2 of 31



 1          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2          PLEASE TAKE NOTICE that on July 10, 2019 at 2:00 p.m., or as soon thereafter as

 3   counsel may be heard in Courtroom 2 of the above entitled Court, located at 450 Golden Gate

 4   Avenue, San Francisco, CA 94102, Defendants Arend Nollen, Leon Hedges, David Pasanen, and

 5   Social Media Series Limited (“SMS”) (collectively “Defendants”) will move this Court to

 6   dismiss Plaintiffs Facebook, Inc. (“Facebook”) and Instagram, LLC’s (“Instagram”) (collectively

 7   “Plaintiffs”) Complaint pursuant to Federal Rule of Civil Procedure 12(b)(2) for lack of personal

 8   jurisdiction, and, in the alternative, to dismiss Plaintiffs’ Complaint based on the common law

 9   doctrine of forum non conveniens.

10          This Motion to Dismiss will be made on the grounds that this forum cannot exercise

11   personal jurisdiction over Defendants, which are New Zealand citizens and a New Zealand

12   limited liability company, and which do not have the requisite minimum contacts with the State

13   of California, that New Zealand is an adequate and proper alternate forum to litigate the parties’

14   dispute, and that private and public interests weigh in favor of dismissal.

15          This Motion to Dismiss is based upon this Notice, the attached Memorandum of Points

16   and Authorities, the Complaint and its attachments, the separately filed Declarations of Arend

17   Nollen, Leon Hedges, David Pasanen, David Gerard Dewar and Fred Norton, and all records,

18   pleadings, and argument as may be presented at or before the hearing on this Motion.

19          Dated: June 12, 2019              THE NORTON LAW FIRM PC

20

21                                                   /s/ Fred Norton
                                              By: ____________________________________
                                                  Fred Norton
22                                               Attorneys for Defendants

23

24

25

26

27

28
                                                        i
          CASE NO. 3:19-CV-02262 – DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS FOR
                     LACK OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
            Case 3:19-cv-02262-WHO Document 23 Filed 06/12/19 Page 3 of 31



 1                                                     TABLE OF CONTENTS

 2   I.       INTRODUCTION ............................................................................................................. 1
 3   II.      SUMMARY OF RELEVANT FACTS ............................................................................. 2
 4
              A.        Individually Named Defendants ............................................................................ 2
 5
              B.        Social Media Series Limited .................................................................................. 3
 6
              C.        Non-Party Entities .................................................................................................. 3
 7

 8            D.        Defendants’ Use of Instagram................................................................................ 5

 9            E.        Non-Party Entities’ Use of Instagram .................................................................... 5

10            F.        Plaintiffs Facebook and Instagram ......................................................................... 6
11
              G.        Instagram’s Terms of Use ...................................................................................... 7
12
     III.     LEGAL STANDARDS ...................................................................................................... 8
13
              A.        Personal Jurisdiction Standard ............................................................................... 8
14
              B.        Rule 12(b)(2) Motion to Dismiss for Lack of Personal Jurisdiction...................... 9
15

16            C.        Forum Non Conveniens ....................................................................................... 10

17   IV.      DEFENDANTS ARE NOT SUBJECT TO PERSONAL JURISDICTION IN
              CALIFORNIA ................................................................................................................. 11
18
              A.        Defendants Did Not Consent to Personal Jurisdiction in California.................... 11
19

20                      1.         The Individually Named Defendants Did Not Consent to
                                   Jurisdiction in California .......................................................................... 12
21
                        2.         Defendants Did Not Use “Thousands” of Instagram Accounts in
22                                 Connection with Their Business .............................................................. 14
23            B.        Defendants Do Not Have the Necessary “Continuous and Systematic
                        Contacts” With California to Confer General Jurisdiction .................................. 15
24

25            C.        Plaintiffs Cannot Establish that Specific Jurisdiction over Defendants Is
                        Proper ................................................................................................................... 16
26
                        1.         Defendants Have Not Purposefully Availed Themselves of the
27                                 Privilege to Do Business in California, Nor Purposefully Directed
                                   Their Activities Toward California .......................................................... 16
28
                                                                            ii
            CASE NO. 3:19-CV-02262 – DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS FOR
                       LACK OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
           Case 3:19-cv-02262-WHO Document 23 Filed 06/12/19 Page 4 of 31



 1                     2.         Plaintiffs’ Claims Do Not Arise Out Of, or Result From, Any
                                  Alleged Forum-Related Activities by Defendants ................................... 17
 2
                       3.         Exercising Jurisdiction Over Defendants Would Be Unreasonable ........ 18
 3

 4           D.        Even If Social Media Series Limited Were Subject to Personal Jurisdiction
                       in This Court, the Individually Named Defendants Are Not Subject to
 5                     Personal Jurisdiction in California ....................................................................... 22

 6   V.      PLAINTIFFS’ COMPLAINT SHOULD BE DISMISSED BASED ON THE
             DOCTRINE OF FORUM NON CONVENIENS .............................................................. 23
 7
             A.        New Zealand Is an Adequate Alternative Forum ................................................. 23
 8

 9           B.        Private and Public Interest Factors Favor Litigating This Matter in New
                       Zealand ................................................................................................................. 24
10
                       1.         The Private Interest Factors Favor New Zealand ..................................... 24
11
                       2.         The Public Interest Factors Favor New Zealand ...................................... 24
12
                       3.         The Balance of Conveniences Favors Dismissal ..................................... 25
13

14   VI.     CONCLUSION ................................................................................................................ 25

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                          iii
           CASE NO. 3:19-CV-02262 – DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS FOR
                      LACK OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
             Case 3:19-cv-02262-WHO Document 23 Filed 06/12/19 Page 5 of 31



 1                                                    TABLE OF AUTHORITIES

 2   Cases
 3   American Dredging Co. v. Miller, 510 U.S. 443 (1994)......................................................... 11, 23
 4   Asahi Metal Industry Co., Ltd. v. Superior Court, 480 U.S. 102 (1987) .................... 10, 18, 19, 20
 5   Bay State Anesthesia, Inc. v. Mallinckrodt, Inc., 2002 WL 31761286 (D. Mass.
        Dec. 6, 2002) ........................................................................................................................... 13
 6
     Burger King Corp. v. Rudzewicz, 471 U.S. 462 (1985) .......................................................... 10, 16
 7
     Calder v. Jones, 465 U.S. 783 (1984) ............................................................................... 17, 22, 23
 8
     Core-Vent Corp. v. Nobel Industries AB, 11 F.3d 1482 (9th Cir. 1993) .................... 19, 20, 21, 22
 9
     Creative Tech., Ltd. v. Aztech Sys. Pte., Ltd., 61 F.3d 696 (9th Cir. 1995) ............................ 24, 25
10
     Data Disc, Inc. v. Sys. Tech. Associates, Inc., 557 F.2d 1280 (9th Cir. 1977). .............................. 9
11
     Davis v. Metro Productions, Inc., 885 F2d 515 (9th Cir. 1989) ................................................... 22
12
     Dole Food Co., Inc. v. Watts, 303 F.3d 1104 (9th Cir. 2002) ................................................. 17, 20
13
     Dorchester Fin'l Secur., Inc. v. Banco BRJ, S.A., 722 F.3d 81 (2nd Cir. 2013) ............................. 9
14
     Dow Chem. Co. v. Calderon, 422 F.3d 827 (9th Cir. 2005). .......................................................... 8
15
     FDIC v. British–American Ins. Co., 828 F.2d 1439 (9th Cir.1987) ............................................. 20
16
     Greenspun v. Del E. Webb Corp., 634 F.2d 1204 (9th Cir. 1980). ................................................. 9
17
     Harris Rutsky & Co. Inc. Servs., Inc. v. Bell & Clements Ltd., 328 F.3d 1122 (9th
18      Cir. 2003) ............................................................................................................................ 9, 11
19   High Tech Pet Prods., Inc. v. Juxin Pet Prods. Co., Ltd., 2013 WL 1281619 (E.D.
        Cal. Mar. 27, 2013) ................................................................................................................... 9
20
     Int'l Shoe Co. v. Washington, 326 U.S. 310 (1945). ...................................................................... 9
21
     Lockman Found. v. Evangelical Alliance Mission, 930 F2d 764 (9th Cir. 1991)....... 11, 23, 24, 25
22
     Lueck v. Sundstrand Corp., 236 F.3d 1137 (9th Cir. 2001) .......................................................... 24
23
     Mastrobuono v. Sherson Lehman, 514 U.S. 52 (1995) ................................................................. 14
24
     Nguyen v. Barnes & Noble Inc., 763 F.3d 1171 (9th Cir. 2014) .................................................. 12
25
     Pebble Beach Co. v. Caddy, 453 F.3d 1151 (9th Cir. 2006) ..................................................... 9, 11
26
     Piper Aircraft Co. v. Reyno, 454 U.S. 235 (1981) ...................................................... 11, 23, 24, 25
27
     Rano v. Sipa Press, Inc., 987 F2d 580 (9th Cir. 1993) ........................................................... 10, 18
28
                                                                             iv
            CASE NO. 3:19-CV-02262 – DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS FOR
                       LACK OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
             Case 3:19-cv-02262-WHO Document 23 Filed 06/12/19 Page 6 of 31



 1   Ranza v. Nike, Inc., 793 F.3d 1059 (9th Cir. 2015) ...................................................................... 23

 2   Rey v. Rey, 666 F. App'x 675 (9th Cir. 2016) ......................................................................... 12, 13

 3   Ridgway v. Phillips, 2019 WL 1746063 (N.D. Cal. Apr. 18, 2019). .............................................. 9

 4   Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797 (9th Cir. 2004). .......................... passim

 5   Sinochem Int'l Co. Ltd. v. Malaysia Int'l Shipping Corp., 549 U.S. 422 (2007) .................... 11, 23

 6   Smith v. Antler Insanity, LLC, 58 F.Supp.3d 716 (S.D. Miss. 2014) ............................................ 22

 7   Terracom v. Valley Nat’l Bank, 49 F.3d 555 (9th Cir. 1995) ....................................................... 19

 8   Tuazon v. R. J. Reynolds Tobacco Co., 433 F.3d 1163 (9th Cir. 2006) ........................................ 15

 9   United States v. First National City Bank, 379 U.S. 378 (1965) .................................................. 20

10   Wenz v. Memery Crystal, 55 F.3d 1503 (10th Cir. 1995) ............................................................... 9

11   Wu v. BDK DSD, 2016 WL 1059534 (D. Ariz. Mar. 17, 2016) ................................................... 12

12
     Statutes
13
     18 U.S.C. § 1030 ........................................................................................................................... 18
14
     Cal. Code Civ. P. § 410.10 (2018). ................................................................................................. 9
15
     Cal. Penal Code § 502 ................................................................................................................... 18
16
     Fed. R. Civ. P. 12(b)(2). .................................................................................................................. 9
17

18

19

20

21

22

23

24

25

26

27

28
                                                                             v
            CASE NO. 3:19-CV-02262 – DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS FOR
                       LACK OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
            Case 3:19-cv-02262-WHO Document 23 Filed 06/12/19 Page 7 of 31



 1                        MEMORANDUM OF POINTS AND AUTHORITIES

 2     I.     INTRODUCTION
 3            Defendant Social Media Series Limited (“SMS”) is a New Zealand-based marketing
 4   company that is operated by three New Zealand citizens and residents – defendants Leon
 5   Hedges, David Pasanen, and Arend Nollen (the “Individually Named Defendants”) (together
 6   with SMS, “Defendants”), and which formerly operated the website LikeSocial.co. SMS is
 7   headquartered in Upper Hutt, New Zealand, and the Individually Named Defendants live in
 8   Upper Hutt (Messrs. Hedges and Nollen) and Lower Hutt (Mr. Pasanen), New Zealand.
 9   Defendants have absolutely no connections to California or the United States; the Individuals
10   live and work exclusively in New Zealand, and SMS, which is organized under the laws of New
11   Zealand, has no business operations in, or ties to, the U.S.
12            Neither SMS, nor LikeSocial.co, nor Mr. Hedges, nor Mr. Pasanen have ever had an
13   Instagram account or agreed to Instagram’s Terms of Use (“TOU” or “Terms”). Mr. Nollen has
14   only had a personal (and now closed) Instagram account – one that he used exclusively as a
15   consumer and never in connection with SMS’s business. Nonetheless, Plaintiffs Instagram, LLC
16   (“Instagram”) and Facebook, Inc. (“Facebook”) have sued Defendants in the Northern District of
17   California, claiming (incorrectly) that Defendants agreed to the Instagram TOU and the
18   jurisdiction clause contained therein.
19            This is simply false. Three of the four defendants never agreed to the TOU, and the
20   fourth has only agreed only in connection with a personal account that has nothing to do with the
21   alleged commercial misconduct described in the Complaint. However, even if Plaintiffs had
22   agreed to the TOU, that agreement – which Plaintiffs neglected to file with the Complaint – does
23   not require jurisdiction in California, but actually requires jurisdiction in New Zealand.
24            While Plaintiffs – two of the largest and most profitable social networking platforms in
25   the world – may prefer to litigate this case in California and force Defendants to defend a lawsuit
26   thousands of miles from their homes, it would be improper to subject Defendants to personal
27   jurisdiction in this Court. Defendants have no contacts with California, much less intentional,
28
                                                        1
            CASE NO. 3:19-CV-02262 – DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS FOR
                       LACK OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
            Case 3:19-cv-02262-WHO Document 23 Filed 06/12/19 Page 8 of 31



 1   continuous, and systematic contacts that could give rise to personal jurisdiction. Defendants did

 2   not purposefully direct their conduct at California, nor purposefully avail themselves of the

 3   benefits of doing business in the state. None of the alleged misconduct took place in California,

 4   and all potential witnesses and evidence are in New Zealand. Dismissal of this case for lack of

 5   personal jurisdiction is proper.

 6              Alternatively, the Complaint should be dismissed based on the doctrine of forum non

 7   conveniens. The same factors demonstrating that there is no personal jurisdiction over

 8   Defendants also establish that this Court is not the proper venue for this action. New Zealand

 9   provides an adequate alternative venue, and all of the private and public interest factors relevant

10   to a forum non conveniens analysis weigh in favor of dismissal.

11              For these reasons, and as set forth more fully below, Defendants request that the Court

12   dismiss Plaintiffs’ Complaint with prejudice.

13    II.       SUMMARY OF RELEVANT FACTS
                A.     Individually Named Defendants
14

15              Arend Nollen is a New Zealand citizen who resides in Upper Hutt, New Zealand. Nollen

16   Decl. ¶ 2. Mr. Nollen conducts no business in the United States and has no business interests or

17   assets in the U.S. Id. ¶¶ 4-5. He has never earned income in the U.S. or paid U.S. taxes. Id. ¶ 6.

18   He has never traveled to the U.S. and has no family or friends in the U.S. Id. ¶ 3.

19              Leon Hedges is a New Zealand citizen who resides in Upper Hutt, New Zealand. Hedges

20   Decl. ¶ 2. Mr. Hedges conducts no business in the United States and has no business interests or

21   assets in the U.S. Id. ¶¶ 4-5. He has never earned income in the U.S. or paid U.S. taxes. Id. ¶ 6.

22   Mr. Hedges has no family or friends in the U.S. and has visited the U.S. three times on vacation.

23   Id. ¶ 3.

24              David Pasanen is a New Zealand citizen who resides in Lower Hutt, New Zealand.

25   Pasanen Decl. ¶ 3. Mr. Pasanen conducts no business in California or the United States and has

26   no business interests or assets in California or the U.S. Id. ¶¶ 5-6. He has never earned income

27   in California or the U.S. or paid state or federal taxes. Id. ¶ 7. Mr. Pasanen has no family or

28   friends in the U.S., and he has visited the U.S. twice on vacation. Id. ¶ 4.
                                                          2
            CASE NO. 3:19-CV-02262 – DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS FOR
                       LACK OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
           Case 3:19-cv-02262-WHO Document 23 Filed 06/12/19 Page 9 of 31



 1           B.     Social Media Series Limited

 2           On or around January 8, 2016, Messrs. Nollen, Hedges, and Pasanen registered Social
 3   Media Series Limited as a New Zealand limited liability company. Pasanen Decl. ¶¶ 9, 11. SMS
 4   is a marketing agency headquartered in Upper Hutt, New Zealand, with Messrs. Nollen, Hedges,
 5   and Pasanen as its sole directors and shareholders. Pasanen Decl. ¶¶ 9-11. Individually, Mr.
 6   Nollen serves as SMS’s marketing lead (Nollen Decl. ¶ 1), Mr. Hedges oversees web
 7   development (Hedges Decl. ¶ 1) and Mr. Pasanen runs SMS customer service (Pasanen Decl. ¶
 8   1).
 9           SMS is not incorporated in California, nor has it qualified to do business in California.
10   Pasanen Decl. ¶ 12. SMS has no subsidiaries incorporated or qualified to do business in
11   California. Id. ¶ 13. None of SMS’s officers or directors reside or are domiciled in California.
12   Id. ¶ 14. SMS has no employees residing or domiciled in California. Id. ¶ 15. SMS has no
13   branch office or comparable facilities in California, and it has no telephone listing or mailing
14   address in California. Id. ¶ 16. SMS has no bank accounts or other tangible personal or real
15   property in California. Id. ¶ 17. SMS does not direct any advertising specifically toward
16   California residents, nor does it advertise in any publications that are directed primarily toward
17   California residents; rather, SMS offers its services to anyone in the world through publicly
18   accessible websites. Id. ¶ 18. SMS’s officers, directors and shareholders have never convened
19   in California, and none of its officers, directors or shareholders attend business conferences or
20   similar functions within the state. Id. ¶ 20. While SMS utilizes third-party vendors from around
21   the world in connection with its business, none of its vendors are located in California or the U.S.
22   Id. ¶ 21.
23           C.     Non-Party Entities
24                  LikeSocial.co
25           SMS formerly operated the website LikeSocial.co, which connected Instagram users
26   seeking to increase their visibility on the Instagram platform with third-party vendors that could
27   generate “likes” and “followers” for the user, thereby increasing the user’s visibility on the
28
                                                        3
           CASE NO. 3:19-CV-02262 – DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS FOR
                      LACK OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
         Case 3:19-cv-02262-WHO Document 23 Filed 06/12/19 Page 10 of 31



 1   Instagram platform and enhancing the user’s experience. Pasanen Decl. ¶ 23. Neither SMS nor

 2   LikeSocial.co had direct access to any Instagram users’ accounts; all “likes” and “followers” that

 3   the user received in connection with their LikeSocial.co subscription were generated by third-

 4   party vendors. Id. ¶ 24. No third-party vendors with whom SMS worked in connection with the

 5   LikeSocial.co business were located in California or the U.S. Id. ¶ 21. LikeSocial.co voluntarily

 6   suspended operations in April 2019. Id. ¶ 26

 7                  Social Envy Limited

 8          Prior to forming SMS, Messrs. Nollen and Hedges formed Social Envy Limited (“SEL”),

 9   a New Zealand LLC headquartered in Upper Hutt, New Zealand. Messrs. Nollen and Hedges are

10   the sole shareholders and directors of SEL, which is not a party to this lawsuit. Hedges Decl. ¶

11   8. SEL is not incorporated in California, nor is it qualified to do business in California. Id. ¶ 10.

12   SEL has no subsidiaries incorporated or qualified to do business in California. Id. ¶ 11. None of

13   SEL’s officers, directors or employees reside or are domiciled in California. Id. ¶ 12. SEL has

14   no branch office or comparable facilities in California, and it has no telephone listing or mailing

15   address in California. Id. ¶ 13. SEL has no bank accounts or other tangible personal or real

16   property in California. Id. ¶ 14. SEL does not direct any advertising specifically toward

17   California residents, nor does it advertise in any publications that are directed primarily toward

18   California residents; rather, SEL offered its services to anyone in the world through publicly

19   accessible websites. Id. ¶ 15. SEL’s officers, directors and shareholders have not convened in

20   California, and none of its officers, directors or shareholders attend business conferences or

21   similar functions within the state. Id. ¶ 17. On occasion, non-party SEL has contracted with a

22   U.S.-based vendor to conduct email campaigns related to SEL’s business. Defendant SMS has

23   never engaged this vendor in any capacity. Id. ¶ 18.

24                  SocialEnvy.co

25          Between January 2015 and February 2018, non-party SEL operated the website

26   SocialEnvy.co, which connected Instagram users with third-party vendors that would increase

27   the user’s activity on the platform, thereby increasing the user’s visibility. Hedges Decl. ¶ 20.

28   SocialEnvy.co did not involve an Instagram user increasing their numbers of “likes” or
                                                        4
          CASE NO. 3:19-CV-02262 – DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS FOR
                     LACK OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
         Case 3:19-cv-02262-WHO Document 23 Filed 06/12/19 Page 11 of 31



 1   “followers.” Id. Neither non-party SEL nor SocialEnvy.co had direct access to any Instagram

 2   users’ accounts; all account-related activities were conducted by third-party vendors located

 3   outside of the U.S. Id. ¶ 21. Non-party SEL voluntarily discontinued SocialEnvy.co in February

 4   2018, following a cease and desist letter from Facebook and Instagram. Id. ¶ 25.

 5                  IGFamous.net

 6          IGFamous.net was created in January 2016 and owned by SMS. Pasanen Decl. ¶ 27.

 7   IGFamous.net voluntarily ceased operations in or around February 2018, following a cease and

 8   desist letter from Facebook and Instagram. Id. ¶ 28. Believing that Facebook and Instagram

 9   were alleging a trademark violation related to the letters “IG,” IGFamous.net was rebranded to

10   LikeSocial.co to attempt to comply with the cease and desist letter. Id.

11          D.      Defendants’ Use of Instagram

12           Messrs. Hedges and Pasanen have never had Instagram accounts. Hedges Decl. ¶ 7;

13   Pasanen Decl. ¶ 8. Of the Individually Named Defendants, only Mr. Nollen has ever maintained

14   a personal Instagram account, which he opened in or around 2014 and closed in or around 2018.

15   Nollen Decl. ¶ 7. That Instagram account was strictly for personal use (e.g., posting personal

16   pictures for family and friends) and was in no way affiliated with the SMS or SEL businesses.

17   Id. SMS does not maintain an Instagram or Facebook account and does not advertise on

18   Instagram or Facebook. Pasanen Decl. ¶ 22.

19          E.      Non-Party Entities’ Use of Instagram

20                  LikeSocial.co
21          LikeSocial.co did not maintain an Instagram or Facebook account and did not advertise
22   on Instagram or Facebook. Pasanen Decl. ¶ 25.
23                  Social Envy Limited
24          Non-party SEL does not maintain an Instagram or Facebook account and does not
25   advertise on Instagram or Facebook. Hedges Decl. ¶ 19.
26                  IGFamous.net
27          IGFamous.net did not maintain an Instagram account. Pasanen Decl. ¶ 29.
28
                                                       5
          CASE NO. 3:19-CV-02262 – DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS FOR
                     LACK OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
         Case 3:19-cv-02262-WHO Document 23 Filed 06/12/19 Page 12 of 31



 1   IGFamous.net did maintain a Facebook account from about 2016 to 2018, and also ran limited

 2   advertising on Facebook in or around August 2016. Id.

 3                 SocialEnvy.co

 4          SocialEnvy.co, which was owned and operated by non-party SEL, maintained an

 5   Instagram account, which was created in or around January 2015 and closed in or around

 6   February 2018. Hedges Decl. ¶ 22. The SocialEnvy.co Instagram account existed solely to

 7   increase the company’s exposure; the business of SocialEnvy.co (i.e., connecting users with

 8   third-party vendors) was never carried out using the SocialEnvy.co Instagram account. Id. ¶ 23.

 9          SocialEnvy.co maintained a Facebook account (created in or around January 2015 and

10   closed in or around February 2018) and also advertised on Facebook. Hedges Decl. ¶ 24. These

11   advertisements ran on Facebook from approximately October 2016 to February 2018. Id.

12          F.     Plaintiffs Facebook and Instagram

13          Facebook and Instagram are two of the largest social networking platforms in the world,

14   with an estimated 3.32 billion combined monthly active users. 1 Facebook, a Delaware

15   corporation, is headquartered at 1 Hacker Way, in Menlo Park, CA, and maintains a physical

16   presence around the globe2 – including an office in Auckland, New Zealand 3:

17

18

19

20

21

22

23
     1
24     See “Most Popular Social Networks Worldwide as of April 2019, Ranked by Number of Active
     Users (In Millions)” (found at: https://www.statista.com/statistics/272014/global-social-
25   networks-ranked-by-number-of-users/) (accessed June 7, 2019).
     2
       See “Facebook Careers – Our Locations” (found at:
26   https://www.facebook.com/careers/locations) (accessed June 7, 2019).
     3
       See “Facebook Careers – Auckland, New Zealand” (found at:
27   https://www.facebook.com/careers/locations/auckland/?locations%5B0%5D=Auckland%2C+Ne
     w+Zealand) (accessed June 7, 2019).
28                                                               (Footnote Continued on Next Page.)
                                                      6
         CASE NO. 3:19-CV-02262 – DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS FOR
                    LACK OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
           Case 3:19-cv-02262-WHO Document 23 Filed 06/12/19 Page 13 of 31



 1

 2

 3

 4

 5

 6

 7

 8

 9

10
             Instagram, a Facebook subsidiary and self-described “global community of more than 1
11
     billion,”4 is a Delaware corporation headquartered in Menlo Park, California. Instagram has
12
     offices in in San Francisco, New York, and London, and soon will have an office in Tokyo. 5
13
             G.     Instagram’s Terms of Use
14
             While only one Defendant has ever had an Instagram account (Mr. Nollen’s personal,
15
     non-commercial account, discussed above), Plaintiffs assert that Instagram’s TOU, and the
16
     jurisdiction clause contained therein, establish personal jurisdiction over all Defendants. Compl.
17
     ¶ 13. Because Plaintiffs neglected to include the purportedly critical TOU with the 22 exhibits
18
     accompanying their Complaint, Defendants attach a true and correct copy of Instagram’s New
19
     Zealand6 TOU as Exhibit A to the Declaration of David Dewar, filed concurrently with this
20
     Motion.
21
             The jurisdiction clause in Instagram’s TOU reads as follows:
22
     ///
23

24
     4
       See “Jobs at Instagram – Country Marketing Manager, Japan (found at:
25   https://www.instagram.com/about/jobs/req/a1K2K000007BqUaUAK/) (accessed June 7, 2019).
     5
       See The Japan Times: “Instagram's First Overseas Development Team to Set up Shop in
26   Tokyo” (found at: https://www.japantimes.co.jp/news/2019/03/15/business/corporate-
     business/instagrams-first-overseas-development-team-headed-tokyo/#.XPsOYlxKiUk) (accessed
27   June 7, 2019).
     6
       References to Instagram’s “TOU” or “Terms” in this Motion will refer to the New Zealand
28   TOU, attached to the Dewar Declaration as Exhibit A.
                                                     7
           CASE NO. 3:19-CV-02262 – DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS FOR
                      LACK OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
            Case 3:19-cv-02262-WHO Document 23 Filed 06/12/19 Page 14 of 31



 1            How We Will Handle Disputes

 2            If you are a consumer, the laws of the country in which you reside will apply to any
              claim, cause of action, or dispute you have against us that arises out of or relates to
 3            these Terms (“claim”), and you may resolve your claim in any competent court in
              that country that has jurisdiction over the claim. In all other cases, you agree that
 4            the claim must be resolved exclusively in the U.S. District Court for the Northern
              District of California or a state court located in San Mateo County, that you submit
 5
              to the personal jurisdiction of either of these courts for the purpose of litigating any
 6            such claim, and that the laws of the State of California will govern these Terms and
              any claim, without regard to conflict of law provisions.
 7
     Dewar Decl., Exh. A, p.5.
 8
              This language differs from Instagram’s U.S. 7 Terms, which contain the following
 9
     jurisdiction clause, quoted in relevant part:
10            How We Will Handle Disputes
11            For any claim that is not arbitrated or resolved in small claims court, you agree that
              it will be resolved exclusively in the U.S. District Court for the Northern District
12            of California or a state court located in San Mateo County. You also agree to submit
13            to the personal jurisdiction of either of these courts for the purpose of litigating any
              such claim.
14
     Norton Decl., Exh. A, p. 5-6.
15
              Notably, the New Zealand Terms differ from the U.S. TOU in their dispensation for
16
     “consumers.” The New Zealand Ministry of Business defines “consumer” as “anyone who buys
17
     products or services that are ordinarily for personal or household use. The ordinary use may
18
     change over time, eg computers are now commonly used for personal use.” 8
19   III.     LEGAL STANDARDS
20            A.      Personal Jurisdiction Standard
21            A court may only exercise personal jurisdiction over a non-resident defendant when that
22   exercise comports both with the applicable state long-arm statute and with constitutional
23   principles of due process. Dow Chem. Co. v. Calderon, 422 F.3d 827, 830 (9th Cir. 2005).
24   California’s long-arm statute authorizes courts to “exercise jurisdiction on any basis not
25

26
     7
       A true and correct copy of Instagram’s U.S. TOU are attached to the accompanying Declaration
27   of Fred Norton as Exhibit A.
     8
       See https://www.consumerprotection.govt.nz/general-help/consumer-laws/consumer-
28   guarantees-act/#who-is-covered-by-the-cga (Accessed June 5, 2019).
                                                     8
            CASE NO. 3:19-CV-02262 – DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS FOR
                       LACK OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
         Case 3:19-cv-02262-WHO Document 23 Filed 06/12/19 Page 15 of 31



 1   inconsistent with the Constitution of . . . the United States.” Cal. Code Civ. P. § 410.10 (2018).

 2   Thus, the governing standard in California is whether exercise of personal jurisdiction comports

 3   with federal due process, which, in turn, requires that the defendant “have certain minimum

 4   contacts” with the forum state “such that the maintenance of the suit does not offend ‘traditional

 5   notions of fair play and substantial justice.’” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316

 6   (1945).

 7             B.     Rule 12(b)(2) Motion to Dismiss for Lack of Personal Jurisdiction

 8             Rule 12(b)(2) provides that a court may dismiss a claim for lack of personal jurisdiction.

 9   Fed. R. Civ. P. 12(b)(2). Courts are given “considerable procedural leeway” in deciding a

10   pretrial motion to dismiss for lack of personal jurisdiction, and they may do so on the basis of

11   affidavits alone, permit discovery in aid of the motion, or conduct an evidentiary hearing on the

12   merits. Dorchester Fin'l Secur., Inc. v. Banco BRJ, S.A., 722 F.3d 81, 84 (2nd Cir. 2013);

13   Ridgway v. Phillips, 2019 WL 1746063, at *2 (N.D. Cal. Apr. 18, 2019).

14             When a defendant moves to dismiss for lack of personal jurisdiction, the plaintiff bears

15   the burden of demonstrating that the court has jurisdiction over the defendant. Pebble Beach Co.

16   v. Caddy, 453 F.3d 1151, 1154 (9th Cir. 2006); Schwarzenegger v. Fred Martin Motor Co., 374

17   F.3d 797, 800 (9th Cir. 2004). To make a prima facie showing of personal jurisdiction, a

18   plaintiff must produce “facts that if true would support jurisdiction over the defendant.” High

19   Tech Pet Prods., Inc. v. Juxin Pet Prods. Co., Ltd., 2013 WL 1281619, at *4 (E.D. Cal. Mar. 27,

20   2013) (quoting Harris Rutsky & Co. Inc. Servs., Inc. v. Bell & Clements Ltd., 328 F.3d 1122,

21   1129 (9th Cir. 2003)).

22             A prima facie showing of personal jurisdiction requires “well pled facts,” as

23   distinguished from “mere conclusory allegations.” Id. (quoting Wenz v. Memery Crystal, 55 F.3d

24   1503, 1505 (10th Cir. 1995)). In other words, “a plaintiff must allege specific acts connecting

25   defendant with the forum to support a finding of jurisdiction.” Greenspun v. Del E. Webb Corp.,

26   634 F.2d 1204, 1208, n.5 (9th Cir. 1980). But the court “may not assume the truth of allegations

27   in a pleading which are contradicted by affidavit.” Data Disc, Inc. v. Sys. Tech. Associates, Inc.,

28   557 F.2d 1280, 1284 (9th Cir. 1977).
                                                         9
          CASE NO. 3:19-CV-02262 – DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS FOR
                     LACK OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
          Case 3:19-cv-02262-WHO Document 23 Filed 06/12/19 Page 16 of 31



 1           There are two types of personal jurisdiction: general and specific. Schwarzenegger, 374

 2   F.3d at 801-802. For general personal jurisdiction to exist over a nonresident defendant, the

 3   defendant must engage in “continuous and systematic general business contacts that approximate

 4   physical presence in the forum state.” Id. at 801 (quotations and citations omitted).

 5           If a foreign defendant’s activities within the state are not so pervasive as to justify the

 6   exercise of general jurisdiction, the Court may exercise “limited” or “specific” personal

 7   jurisdiction, but only if each part of the following three-prong test is satisfied:

 8           (1) The non-resident defendant must purposefully direct his activities or
             consummate some transaction with the forum or resident thereof; or perform some
 9           act by which he purposefully avails himself of the privilege of conducting activities
             in the forum, thereby invoking the benefits and protections of its laws; (2) the claim
10           must be one which arises out of or relates to the defendant's forum-related activities;
             and (3) the exercise of jurisdiction must comport with fair play and substantial
11           justice, i.e. it must be reasonable.
     Id. at 802; see also Burger King Corp. v. Rudzewicz, 471 U.S. 462, 477-478 (1985) (“minimum
12
     requirements inherent in the concept of ‘fair play and substantial justice’ may defeat the
13
     reasonableness of jurisdiction even if the defendant has purposefully engaged in forum
14
     activities”). The plaintiff bears the burden of satisfying the first two prongs of the specific
15
     jurisdiction test; if the plaintiff fails to satisfy either of these prongs, personal jurisdiction is
16
     defeated. Id. at 802.
17
             The unique burdens on foreign defendants, which arise from having to defend themselves
18
     across national borders, are entitled to “significant weight” in assessing reasonableness under the
19
     third prong of the specific jurisdiction test. Asahi Metal Industry Co., Ltd. v. Superior Court,
20
     480 U.S. 102, 114 (1987); see also Rano v. Sipa Press, Inc., 987 F2d 580, 588 (9th Cir. 1993)
21
     (recognizing that “litigation against an alien defendant requires a higher jurisdictional barrier
22
     than litigation against a citizen from a sister state”).
23
             C.      Forum Non Conveniens
24
             The common law doctrine of forum non conveniens allows a court having jurisdiction
25
     over the subject matter and parties to decline to exercise its jurisdiction where litigation in the
26
     forum would be seriously inconvenient for one of the parties and a more convenient forum is
27
     available elsewhere: “At bottom, the doctrine of [forum non conveniens] is nothing more or less
28
                                                          10
          CASE NO. 3:19-CV-02262 – DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS FOR
                     LACK OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
           Case 3:19-cv-02262-WHO Document 23 Filed 06/12/19 Page 17 of 31



 1   than a supervening venue provision, permitting displacement of the ordinary rules of venue

 2   when, in light of certain conditions, the trial court thinks that jurisdiction ought to be declined.”

 3   American Dredging Co. v. Miller, 510 U.S. 443, 453 (1994). A party moving to dismiss based

 4   on forum non conveniens must show: (1) there is an adequate alternative forum; and (2) the

 5   balance of private and public interest factors favors dismissal. Sinochem Int'l Co. Ltd. v.

 6   Malaysia Int'l Shipping Corp., 549 U.S. 422, 429 (2007).

 7           In determining whether an alternative forum is “available,” it ordinarily is irrelevant that

 8   the foreign court may apply substantive law less favorable to the plaintiff unless “the remedy

 9   provided … is so clearly inadequate or unsatisfactory that it is no remedy at all.” Piper Aircraft

10   Co. v. Reyno, 454 U.S. 235, 254 (1981). An alternate forum is not inadequate simply because it

11   provides a different range of remedies for the same misconduct. Lockman Found. v. Evangelical

12   Alliance Mission, 930 F2d 764, 768 (9th Cir. 1991) (Japan is an adequate alternate forum to

13   litigate dispute even if certain claims are not available to plaintiff in Japan).

14   IV.     DEFENDANTS ARE NOT SUBJECT TO PERSONAL JURISDICTION IN
             CALIFORNIA
15
             Plaintiffs do not satisfy their burden of proving that minimum contacts exist between
16
     Defendants, on the one hand, and California, on the other hand, so as to justify an exercise of
17
     personal jurisdiction over Defendants. Pebble Beach Co., 453 F.3d at 1154; Harris Rutsky &
18
     Co., 328 F.3d at 1128-29.
19
             A.      Defendants Did Not Consent to Personal Jurisdiction in California
20
             Plaintiffs allege that Defendants submitted to personal jurisdiction in California when
21
     they “personally used Instagram [and] their business used thousands of Instagram accounts.”
22
     Compl. ¶ 13. Though the Complaint contains no specific allegations as to the identity of those
23
     alleged accounts, when they were created, or how they were used, Plaintiffs generically allege
24
     that anyone who uses an Instagram account must agree to the Instagram TOU, including its
25
     jurisdiction clause. Id. On that basis, Plaintiffs contend that the Defendants must have
26
     consented to jurisdiction in California. Id. Plaintiffs’ allegations are wrong, and rest on a
27
     fundamental mischaracterization of Defendants’ business. In fact, Defendants never used
28
                                                         11
           CASE NO. 3:19-CV-02262 – DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS FOR
                      LACK OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
          Case 3:19-cv-02262-WHO Document 23 Filed 06/12/19 Page 18 of 31



 1   Instagram in the manner Plaintiffs suggest and never submitted to personal jurisdiction in

 2   California via the TOU or any other means.

 3          But even if Defendants agreed to Instagram’s TOU (they did not), the jurisdiction clause

 4   in that agreement in fact requires Instagram to litigate this matter in New Zealand. At the very

 5   least, Instagram’s TOU jurisdiction clause is ambiguous as to the Individually Named

 6   Defendants, and that ambiguity should be both (1) interpreted against Instagram by this Court

 7   and (2) ultimately resolved in New Zealand.

 8                  1.      The Individually Named Defendants Did Not Consent to Jurisdiction
                            in California
 9
            As to Defendants’ alleged “personal[]” use of Instagram (Compl. ¶ 13), of the
10
     Individually Named Defendants only Mr. Nollen has ever maintained a personal Instagram
11
     account. Nollen Decl. ¶ 7. Thus, as an initial matter, Messrs. Hedges and Pasanen did not
12
     “personally use[]” Instagram, as Plaintiffs suggest, did not consent to the Instagram TOU, and
13
     cannot be bound by its terms. It is axiomatic, even in the context of internet click-wrap
14
     agreements, that a party cannot be bound to the terms of a contract to which it never agreed. See
15
     Nguyen v. Barnes & Noble Inc., 763 F.3d 1171, 1175 (9th Cir. 2014) (“[w]hile new commerce
16
     on the Internet has exposed courts to many new situations, it has not fundamentally changed the
17
     principles of contract … [o]ne such principle is the requirement that mutual manifestation of
18
     assent, whether by written or spoken word or by conduct, is the touchstone of contract.”)
19
     (internal citations and quotations omitted). “[T]he Court cannot exercise personal jurisdiction
20
     over a nonresident Defendant based on a provision in a contract to which Defendant is not a
21
     party.” Wu v. BDK DSD, 2016 WL 1059534, at *2 (D. Ariz. Mar. 17, 2016).
22
            Regarding Mr. Nollen, his (now closed) Instagram account was strictly for personal use
23
     (e.g., posting personal photographs for family and friends) and had absolutely nothing to do with
24
     the commercial misconduct alleged in the Complaint. Nollen Decl. ¶ 7. Mr. Nollen’s personal,
25
     non-commercial Instagram account cannot, in the interest of fair play and substantial justice,
26
     subject him to personal jurisdiction in California to litigate claims that are entirely unrelated to
27
     that personal account. See Rey v. Rey, 666 F. App'x 675, 676 (9th Cir. 2016) (written
28
                                                        12
          CASE NO. 3:19-CV-02262 – DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS FOR
                     LACK OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
          Case 3:19-cv-02262-WHO Document 23 Filed 06/12/19 Page 19 of 31



 1   agreement’s forum selection clause, which encompassed only disputes “stemming from,” or

 2   “arising under,” a written agreement, does not apply to dispute between parties that is unrelated

 3   to the agreement); Bay State Anesthesia, Inc. v. Mallinckrodt, Inc., 2002 WL 31761286 (D.

 4   Mass. Dec. 6, 2002) (forum selection clause specifying Missouri courts as exclusive forum for

 5   any “dispute related to or arising out of” parties’ agreement did not apply to suit alleging conduct

 6   that was unrelated to the contract’s terms and that occurred after the contract was terminated).

 7          In this case, as in Rey and Bay State Anesthesia, Instagram’s forum selection clause

 8   relates to disputes “that arise[] out of or relate[] to these Terms.” Dewar Decl., Exh. A (emph.

 9   added). The purported dispute between Instagram and Mr. Nollen, as described in the

10   Complaint, relates to alleged commercial misconduct by LikeSocial.co. Thus, the dispute is

11   unrelated to the TOU agreement memorializing Mr. Nollen’s personal Instagram account, and

12   the forum selection clause related to that personal account cannot form the basis of personal

13   jurisdiction for this dispute. See Rey, 666 F. App'x at 676.

14          Further, even if Mr. Nollen’s personal Instagram account subjected him to Instagram’s

15   TOU for this commercial dispute (it does not), the Terms explicitly require Instagram to litigate

16   any dispute it has with Mr. Nollen – a “consumer” – in New Zealand. 9 Indeed, Instagram must

17   litigate its dispute with each of the Individually Named Defendants in New Zealand, as each is a

18   “consumer.”

19          Instagram may present a differing interpretation of the TOU, or disagree that the Terms

20   require Instagram to litigate against the Individually Named Defendants in New Zealand. To the

21   extent that Instagram presents a different interpretation of the jurisdiction clause in its click-

22   wrap, adhesion contract, thereby indicating contractual ambiguity, that ambiguity should be

23   interpreted against Instagram (the drafter) and resolved in New Zealand under the doctrine of

24

25
     9
26     See TOU at 5 (“If you are a consumer, the laws of the country in which you reside will apply to
     any claim, cause of action, or dispute you have against us that arises out of or relates to these
27   Terms (“claim”), and you may resolve your claim in any competent court in that country that has
     jurisdiction over the claim.”).
28                                                                    (Footnote Continued on Next Page.)
                                                         13
          CASE NO. 3:19-CV-02262 – DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS FOR
                     LACK OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
          Case 3:19-cv-02262-WHO Document 23 Filed 06/12/19 Page 20 of 31



 1   contra proferentem.10

 2          Because the Individually Named Defendants never agreed to the Instagram TOU, they

 3   cannot reasonably be haled to California to defend themselves against Instagram’s lawsuit.

 4   Exercising personal jurisdiction over the Individuals would offend due process and would be

 5   inconsistent with traditional notions of fair play and substantial justice.

 6                  2.       Defendants Did Not Use “Thousands” of Instagram Accounts in
                             Connection with Their Business
 7
            As to the purported “thousands” of business Instagram accounts (Compl. ¶ 13), Plaintiffs
 8
     are similarly misinformed. When referencing “thousands” of accounts, Plaintiffs are ostensibly
 9
     referring to the “network of computers or ‘bots’” that Plaintiffs allege SMS used to “deliver
10
     automated likes to [] customers’ Instagram accounts.” Compl. ¶ 1. However, at no time did
11
     SMS or LikeSocial.co use computers or bots to manipulate or otherwise access Instagram users’
12
     accounts; all “likes” and “followers” delivered to user accounts in connection with the
13
     LikeSocial.co business were delivered exclusively by third-party vendors – vendors that are not
14
     parties to this lawsuit.11 Pasanen Decl. ¶ 21. Neither SMS nor LikeSocial.co had “thousands” of
15
     Instagram accounts, nor did they own or use a “network of computers or ‘bots.’” Pasanen Decl.
16
     ¶ 24. In fact, SMS and LikeSocial.co never maintained a single Instagram account. Id. ¶¶ 22,
17
     25. Of the entities mentioned in the Complaint, only the (now defunct) SocialEnvy.co, operated
18
     by non-party SEL, maintained an Instagram account – one, not thousands – and that account
19
     never accessed or manipulated Instagram user accounts in any way. See Sect. II, supra; Hedges
20
     Decl. ¶¶ 21-23. Because SMS never used or accessed Instagram, it did not agree to the
21
     Instagram TOU and never submitted to jurisdiction in California.
22
            In sum, the forum selection clause contained in Instagram’s TOU cannot form the basis
23

24

25   10
        See Mastrobuono v. Sherson Lehman, 514 U.S. 52, 62 (1995) (“There is a well-established
     common-law rule of contract interpretation that a court should construe ambiguous language
26   against the interest of the party that drafted it.”); World Sav. & Loan Ass’n. v. Fed. Home Loan
     Bank of San Francisco, 2002 WL 1941155, at *6 (N.D. Cal. Aug. 19, 2002) (quoting
27   Mastrobuono and affirming the doctrine of contra proferentem).
     11
        Indeed, Defendants have never directly accessed or manipulated Instagram users’ accounts in
28   connection with any business or service germane to this Complaint. See Sect. II, supra.
                                                           14
          CASE NO. 3:19-CV-02262 – DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS FOR
                     LACK OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
          Case 3:19-cv-02262-WHO Document 23 Filed 06/12/19 Page 21 of 31



 1   of personal jurisdiction over the Defendants. Three of the four defendants never consented to

 2   Instagram’s TOU, and the fourth’s consent was entirely unrelated to the alleged facts giving rise

 3   to this dispute and cannot form the basis of personal jurisdiction here.

 4           B.      Defendants Do Not Have the Necessary “Continuous and Systematic
                     Contacts” With California to Confer General Jurisdiction
 5
             If a foreign defendant engages in “continuous and systematic general business contacts”
 6
     that “approximate physical presence” in the forum state, a court may exercise general personal
 7
     jurisdiction. Schwarzenegger, 374 F.3d at 801. “This is an exacting standard, as it should be,
 8
     because a finding of general jurisdiction permits a defendant to be haled into court in the forum
 9
     state to answer for any of its activities anywhere in the world.” Id.; see also Tuazon v. R. J.
10
     Reynolds Tobacco Co., 433 F.3d 1163, 1169 (9th Cir. 2006) (“The standard for general
11
     jurisdiction is high; contacts with a state must approximate physical presence”) (internal
12
     quotations omitted).
13
             In this case, Defendants had no business contact with California, much less continuous
14
     and systematic contacts that would approximate physical presence in the state. 12 The
15
     Individually Named Defendants are New Zealand residents with no connection to California.
16
     See Sect. II, supra. Similarly, SMS is a New Zealand company with no presence in, or business
17
     ties to, California. Id.
18
             Plaintiffs may argue that general jurisdiction is established here because Defendants’
19
     business relates to Instagram, a company headquartered in California. This argument cannot
20
     satisfy the “exacting” general jurisdiction standard, which requires that a defendant engage in
21
     “continuous and systematic general business contacts that approximate physical presence in the
22
     forum state.” Schwarzenegger, 374 F.3d at 801. While SMS’s LikeSocial.co business did relate
23
     to Instagram (in that it offers a service to Instagram users), Plaintiffs cannot credibly allege that
24

25
     12
       Indeed, the only entity with any connection to Defendants that has any business interests or
26   connections in the United States at all is non-party SEL, which has occasionally contracted with
     a U.S.-based vendor to conduct email campaigns concerning SEL’s business, not Defendants’.
27   Hedges Decl. ¶ 18. As the principles discussed herein make clear, that sporadic, limited
     engagement with a third-party in the United States would be insufficient to support jurisdiction
28   even against SEL, much less any of the actual Defendants.
                                                        15
          CASE NO. 3:19-CV-02262 – DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS FOR
                     LACK OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
          Case 3:19-cv-02262-WHO Document 23 Filed 06/12/19 Page 22 of 31



 1   LikeSocial.co had continuous and systematic general business contacts in California that

 2   approximate physical presence in the state. Id.

 3           Under these circumstances, it would not comport with due process and substantial justice

 4   to require the Defendants, who have no contact whatsoever with California, to defend a lawsuit

 5   halfway around the world.

 6           C.      Plaintiffs Cannot Establish that Specific Jurisdiction over Defendants Is
                     Proper
 7
             Specific jurisdiction cannot be established in this case, where: (1) Plaintiffs cannot
 8
     demonstrate that Defendants purposefully directed their activities at California or purposefully
 9
     availed themselves of the privilege of doing business in California; and (2) Plaintiffs’ claims do
10
     not arise out of any California-related conduct by Defendants. Schwarzenegger, 374 F.3d at 802.
11
     Further, given that Defendants have no contacts with California, the exercise of jurisdiction over
12
     Defendants would be unreasonable. Id.; see also Burger King Corp., 471 U.S. at 476-78
13
     (“minimum requirements inherent in the concept of ‘fair play and substantial justice’ may defeat
14
     the reasonableness of jurisdiction even if the defendant has purposefully engaged in forum
15
     activities”).
16
                     1.     Defendants Have Not Purposefully Availed Themselves of the
17                          Privilege to Do Business in California, Nor Purposefully Directed
                            Their Activities Toward California
18

19           Defendants have not purposefully availed themselves of the privilege of doing business in

20   California, nor purposefully directed their activities toward California.

21           First, purposeful availment is “most often used in suits sounding in contract” and

22   “typically consists of evidence of the defendant’s actions in the forum, such as executing or

23   performing a contract there[,]” which demonstrates that the defendant “purposefully avail[ed]

24   itself of the privilege of conducting activities within the forum State, thus invoking the benefits

25   and protections of its laws.” Schwarzenegger, 374 F.3d at 802 (citations omitted).

26           Here, Defendants did not purposefully avail themselves of the privilege of conducting

27   business in California because Defendants have taken no actions in California at all. Plaintiffs

28   may argue that Defendants executed a contract (the TOU) with a California company. However,
                                                        16
          CASE NO. 3:19-CV-02262 – DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS FOR
                     LACK OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
          Case 3:19-cv-02262-WHO Document 23 Filed 06/12/19 Page 23 of 31



 1   as discussed above, Defendants did not enter into any agreement with Instagram. See Sect. IV.A,

 2   supra. Even if Defendants did agree to terms with Instagram, they were New Zealand terms,

 3   agreed to by New Zealand entities operating exclusively in New Zealand, and related to a

 4   globally-available social media platform. See Sect. II, supra. California does not factor in.

 5          Second, a showing of purposeful direction “usually consists of evidence of the

 6   defendant’s actions outside the forum state that are directed at the forum, such as the distribution

 7   in the forum state of goods originating elsewhere.” Schwarzenegger, 374 F.3d at 803. Courts

 8   evaluate purposeful direction under the three-part “effects” test traceable to the Supreme Court’s

 9   decision in Calder v. Jones.13 Id. The Calder test “requires that the defendant allegedly have (1)

10   committed an intentional act, (2) expressly aimed at the forum state, (3) causing harm that the

11   defendant knows is likely to be suffered in the forum state.” Id. (citing Dole Food Co., Inc. v.

12   Watts, 303 F.3d 1104, 1111 (9th Cir. 2002)). 14

13          The Calder test is not satisfied here. Neither the Individually Named Defendants, nor

14   SMS, have committed any intentional act that was expressly aimed at California or that caused

15   harm in California. Plaintiffs will argue that they allege SMS’s business, including

16   LikeSocial.co, has damaged Instagram, a social networking platform with 1 billion users, and

17   Facebook, one of the largest public companies in the world. Defendants deny those assertions,

18   but that is beside the point: no credible reading of the alleged facts suggests Defendants

19   committed an intentional act expressly aimed at California.

20          Plaintiffs have not satisfied the first prong of the specific jurisdiction test.

21                  2.      Plaintiffs’ Claims Do Not Arise Out Of, or Result From, Any Alleged
                            Forum-Related Activities by Defendants
22
            Neither do Plaintiffs satisfy the second prong of the specific jurisdiction test, which
23

24

25   13
       Calder v. Jones, 465 U.S. 783 (1984).
     14
       The Ninth Circuit has noted that referring to Calder as an “effects” test can be misleading. See
26   Pebble Beach Co, 453 F.3d at 1156. For that reason, the Ninth Circuit cautioned courts to not
     focus too narrowly on the Calder test’s third prong – the so-called “effects prong” – noting that
27   “something more is needed in addition to a mere foreseeable effect.” Id. (internal quotations
     omitted). In other words, the defendant’s alleged conduct must be “expressly aimed” at the
28   forum state. Id.
                                                      17
          CASE NO. 3:19-CV-02262 – DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS FOR
                     LACK OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
          Case 3:19-cv-02262-WHO Document 23 Filed 06/12/19 Page 24 of 31



 1   requires Plaintiffs to demonstrate that their claims arise out of or relate to Defendants’ forum-

 2   related activities. Schwarzenegger, 374 F.3d at 802.

 3          Plaintiffs assert claims for: breach of contract (for Defendants’ alleged violation of

 4   Instagram’s TOU); computer hacking under California Penal Code § 502 and the federal

 5   Computer Fraud and Abuse Act, 18 U.S.C. § 1030 (for allegedly accessing and using Instagram

 6   and Facebook’s computers without authorization, resulting in damage to Facebook and

 7   Instagram); and unjust enrichment at Plaintiffs’ expense.

 8          Plaintiffs do not – and indeed cannot – demonstrate that these claims arise out of

 9   Defendants’ California-related activities, because Defendants have no California-related

10   activities. See Sect. II, supra. As discussed above, Defendants live, and their business operates,

11   exclusively in New Zealand. They have no business or personal contacts with California, much

12   less contacts that give rise to Plaintiffs’ claims. Plaintiffs allege that Defendants breached

13   Instagram’s TOU, but they cannot credibly allege that the purported breach had anything to do

14   with California-related activity by Defendants. Plaintiffs allege that Defendants accessed their

15   computer networks without authorization, but Defendants never accessed the Instagram

16   computer network in any way that relates to the allegations in the Complaint (or at all). The

17   misconduct alleged in the Complaint (e.g., using “bots” to manipulate individual Instagram

18   accounts) was not conduct by Defendants in any event, but if true, was conduct exclusively by

19   third-party vendors outside of the U.S. Finally, any alleged unjust enrichment on the part of

20   Defendants relates exclusively to their activities in New Zealand, and in no way relates to actions

21   taken by Defendants in California (of which there are none). Plaintiffs have not satisfied the

22   second prong of the limited jurisdiction test.

23                  3.      Exercising Jurisdiction Over Defendants Would Be Unreasonable

24          Finally, it would be unreasonable to subject Defendants to jurisdiction in California. The

25   unique burdens on foreign defendants, which arise from having to defend themselves across

26   national borders, are entitled to “significant weight” in assessing reasonableness. Asahi Metal

27   Industry Co., 480 U.S. at 114; Rano, 987 F2d at 588 (recognizing that “litigation against an alien

28   defendant requires a higher jurisdictional barrier than litigation against a citizen from a sister
                                                        18
          CASE NO. 3:19-CV-02262 – DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS FOR
                     LACK OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
           Case 3:19-cv-02262-WHO Document 23 Filed 06/12/19 Page 25 of 31



 1   state”).

 2              In Core-Vent Corp. v. Nobel Industries AB, 11 F.3d 1482, 1487-88 (9th Cir. 1993), the

 3   Ninth Circuit identified seven factors that a court should consider when determining whether the

 4   exercise of jurisdiction over a defendant comports with “fair play and substantial justice.” None

 5   of the seven factors are dispositive in themselves, but instead, a court should balance all seven

 6   factors. Id. These factors are:

 7              (1) The extent of the defendants’ purposeful interjection into the forum state’s
                affairs; (2) the burden on the defendant of defending in the forum; (3) the extent of
 8              conflict with the sovereignty of the defendants’ state; (4) the forum state’s interest
                in adjudicating the dispute; (5) the most efficient judicial resolution of the
 9              controversy; (6) the importance of the forum to the plaintiff’s interest in convenient
                and effective relief; and (7) the existence of an alternative forum.
10   Id.
11                 (1) Purposeful Interjection
12              “[T]he smaller the element of purposeful interjection, the less is jurisdiction to be
13   anticipated and the less reasonable is its exercise.” Core-Vent, 11 F.3d at 1488 (citation
14   omitted). As discussed above, Defendants have not purposefully interjected themselves into
15   California’s affairs. The Individually Named Defendants and SMS have nothing at all to do with
16   California.
17                 (2) Burden on Defendants
18              “The law of personal jurisdiction is asymmetrical and is primarily concerned with the
19   defendant’s burden.” Terracom v. Valley Nat’l Bank, 49 F.3d 555, 561 (9th Cir. 1995). In cases
20   with overseas defendants, “[t]he unique burdens placed upon one who must defend oneself in a
21   foreign legal system should have significant weight in assessing the reasonableness of stretching
22   the long arm of personal jurisdiction over national borders.” Asahi, 480 U.S. at 114.
23              Defending this case in California would be a tremendous burden on Defendants. The
24   Individuals and SMS are all located in New Zealand. Forcing Defendants to make the 12+ hour
25   trip from New Zealand to San Francisco to participate in this litigation would place a ruinous
26   financial and emotional burden on Defendants, and the nineteen-hour time difference between
27   California and New Zealand would interfere with the ability of the Defendants to communicate
28
                                                           19
           CASE NO. 3:19-CV-02262 – DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS FOR
                      LACK OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
          Case 3:19-cv-02262-WHO Document 23 Filed 06/12/19 Page 26 of 31



 1   effectively with California counsel. See Core-Vent, 11 F.3d at 1494 (burdensome travel

 2   requirements weigh against finding personal jurisdiction). The burden is especially unfair given

 3   that Facebook maintains an office in New Zealand and could easily litigate this matter in

 4   Defendants’ home country.

 5                (3) Conflict with Sovereignty

 6          The third factor, conflict with the sovereignty of a defendant's state, requires an

 7   examination of the competing sovereign interests in adjudicating the dispute. Dole Food, 303

 8   F.3d at 1115. “Great care and reserve should be exercised when extending our notions of

 9   personal jurisdiction into the international field.” Asahi, 480 U.S. at 115 (quoting United States

10   v. First National City Bank, 379 U.S. 378, 404 (1965)). The United States’ relations with other

11   nations are “best served by a careful inquiry into the reasonableness of the [] assertion of

12   jurisdiction, and an unwillingness to find an alien defendant’s serious burdens outweighed where

13   [] the interests of the plaintiff and the forum State are minimal.” Id. Litigation against an alien

14   defendant creates “a higher jurisdictional barrier than litigation against a citizen from a sister

15   state because important sovereignty concerns exist.” Core-Vent, 11 F.3d at 1489.

16          Sovereignty concerns weigh more heavily when the defendants have no United States-

17   based relationships. Core-Vent, 11 F.3d at 1489 (because foreign defendants had no U.S.-based

18   relationships, the sovereignty factor weighed heavily in the foreign defendants’ favor”); see also

19   Asahi, 480 U.S. at 112–13 (absence of agent or subsidiary in the United States enhanced

20   sovereignty concerns); FDIC v. British–American Ins. Co., 828 F.2d 1439, 1444 (9th Cir.1987)

21   (absence of officer, affiliate or subsidiary in United States significant in evaluating sovereignty

22   concerns).

23          In this case, the Individually Named Defendants are citizens of New Zealand and SMS is

24   a corporation organized under the laws of, and headquartered in, New Zealand. See Sect. II,

25   supra. New Zealand has an interest in assuring that disputes involving its citizens and domestic

26   corporations – especially those with no relationship to the foreign jurisdiction to which they’ve

27

28
                                                        20
          CASE NO. 3:19-CV-02262 – DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS FOR
                     LACK OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
          Case 3:19-cv-02262-WHO Document 23 Filed 06/12/19 Page 27 of 31



 1   been haled – are fairly adjudicated in courts convenient to its citizens. 15 For this Court to assume

 2   jurisdiction would impinge New Zealand’s sovereignty.

 3              (4) Forum State’s Interest

 4          In contrast, California has little or no interest in adjudicating this dispute. While

 5   Plaintiffs have their headquarters in California, the claim itself arises from alleged conduct that

 6   took place in New Zealand by New Zealanders. The LikeSocial.co website, over which

 7   Plaintiffs have sued, is produced and emanates from New Zealand. The Individually Named

 8   Defendants live, and SMS is headquartered and operates, in New Zealand. To the extent that

 9   SMS’s third-party vendors are relevant to Plaintiffs’ claims, those third-party vendors are located

10   outside of the U.S.

11              (5) Efficient Resolution of the Controversy

12          In evaluating this factor, courts look primarily to “where the witnesses and the evidence

13   are likely to be located.” Core-Vent, 11 F.3d at 1489. The witnesses and the evidence in this

14   case are in New Zealand. The most efficient venue to resolve this case is New Zealand,

15   especially so since Facebook is also located in New Zealand.

16              (6) Plaintiffs’ Interest in Convenient and Effective Relief

17          Litigating this matter in New Zealand will not diminish Plaintiffs’ ability to seek

18   convenient and effective relief. The pertinent witnesses and evidence are in New Zealand, and

19   Facebook has a physical presence in New Zealand. Nothing suggests that pursuing relief in New

20   Zealand would be any less convenient or effective for Plaintiffs than litigating in California.

21          Regardless, inconvenience to the plaintiff is an “insignificant” factor in the

22   reasonableness analysis; according to the Ninth Circuit in Core-Vent: “neither the Supreme

23
     15
        Further, New Zealand has a particular interest in adjudicating this dispute, which raises legal
24   issues that are unresolved in that country. Specifically, New Zealand courts have not yet
     decided, in the first instance: (1) whether a click-wrap agreement such as Instagram’s TOU
25   creates enforceable obligations; (2) whether an adhesion click-wrap agreement, even if otherwise
     enforceable, can include a consent to jurisdiction in a foreign forum; (3) whether the one-sided
26   nature of Instagram’s TOU, and specifically its dispute resolution procedures, makes it
     unconscionable; (4) whether the severability clause would be enforced if the overall agreement
27   were unconscionable; and (5) whether Instagram can use Mr. Nollen’s personal Instagram
     account to justify imposing jurisdiction in an unrelated commercial dispute with an entity he
28   arguably controls. Dewar Decl. ¶ 5.
                                                         21
          CASE NO. 3:19-CV-02262 – DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS FOR
                     LACK OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
          Case 3:19-cv-02262-WHO Document 23 Filed 06/12/19 Page 28 of 31



 1   Court nor our court has given much weight to inconvenience to the plaintiff … no doctorate in

 2   astrophysics is required to deduce that trying a case where one lives is almost always a plaintiff's

 3   preference … [but a] mere preference on the part of the plaintiff for its home forum does not

 4   affect the balancing.” Core-Vent Corp., 11 F.3d at 1490.

 5               (7) Existence of an Alternative Forum

 6          Plaintiffs bear the burden of proving that an alternative forum is unavailable, and their

 7   preference is not the test. Core-Vent, 11 F.3d at 1490. As discussed more fully in Section V

 8   below, New Zealand is an adequate – and indeed, better – forum to litigate this case. The parties,

 9   witnesses, and evidence are in New Zealand and threshold jurisdictional questions turn on the

10   court’s interpretation of New Zealand’s consumer protection framework.

11          In sum, the Core-Vent factors suggest that exercising jurisdiction over Defendants in this

12   case would be unreasonable. Given that, and also given that Defendants have not purposefully

13   availed themselves of California nor directed any actions toward California resulting in harm to

14   Plaintiffs, the Court should decline to exercise specific jurisdiction in this case.

15          D.      Even If Social Media Series Limited Were Subject to Personal Jurisdiction in
                    This Court, the Individually Named Defendants Are Not Subject to Personal
16                  Jurisdiction in California

17          Even if SMS were subject to personal jurisdiction (and for the reasons stated above, it is
18   not), SMS’s directors – the Individually Named Defendants – are not automatically subject to
19   personal jurisdiction in California. The mere fact that a corporation is subject to local
20   jurisdiction does not mean its nonresident officers, directors, agents, and employees are suable
21   locally as well. Calder, 465 U.S. at 790 (1984) (a defendant’s contacts with forum state are not
22   to be judged according to her employer’s activities there); Davis v. Metro Productions, Inc., 885
23   F2d 515, 521 (9th Cir. 1989) (same); Smith v. Antler Insanity, LLC, 58 F.Supp.3d 716, 722 (S.D.
24   Miss. 2014) (members of limited liability company not subject to personal jurisdiction in forum
25   state simply because LLC subject to jurisdiction there).
26          Here, even if the Court determines that personal jurisdiction over SMS is proper, it may
27   not automatically make the same determination regarding SMS’s directors. The misconduct
28
                                                        22
          CASE NO. 3:19-CV-02262 – DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS FOR
                     LACK OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
           Case 3:19-cv-02262-WHO Document 23 Filed 06/12/19 Page 29 of 31



 1   alleged in the Complaint relates exclusively to SMS and its operation of LikeSocial.co and

 2   related websites. Given that, the Individually Named Defendants’ only plausible relationship to

 3   the alleged misconduct in the Complaint – and their only conceivable contact with California – is

 4   through their positions as shareholders and directors of SMS. But a nonresident individual is not

 5   subject to personal jurisdiction based solely upon acts in the forum state undertaken in his or her

 6   corporate capacity. See Calder, 465 U.S. at 790.

 7    V.     PLAINTIFFS’ COMPLAINT SHOULD BE DISMISSED BASED ON THE
             DOCTRINE OF FORUM NON CONVENIENS
 8
             In the event this Court finds personal jurisdiction over Defendants, it should still dismiss
 9
     this action based on the common law doctrine of forum non conveniens. This doctrine applies
10
     when a defendant is a foreign entity, and allows a court, having jurisdiction over the subject
11
     matter and parties, to decline to exercise that jurisdiction where litigation in the forum would be
12
     seriously inconvenient for one of the parties and a more convenient forum is available elsewhere.
13
     American Dredging Co., 510 U.S. at 448. A party moving to dismiss on grounds of forum non
14
     conveniens must show that there is an adequate alternative forum and that the balance of private
15
     and public interest factors favors dismissal. Sinochem Int’l Co. Ltd., 549 U.S. at 429; Piper
16
     Aircraft, 454 U.S. at 238. Both elements are satisfied in this case.
17
             A.     New Zealand Is an Adequate Alternative Forum
18
             The first requirement is that an alternative forum be available in the foreign country.
19
     This requires that the defendant be amenable to service of process there. See Piper, 454 U.S. at
20
     254. A defendant’s agreement to submit to the personal jurisdiction of the foreign country
21
     satisfies this requirement. Lockman Found., 930 F.2d at 768.
22
             In determining whether an alternative forum is “available,” it ordinarily is irrelevant that
23
     the foreign court may apply substantive law less favorable to the plaintiff, unless “the remedy
24
     provided … is so clearly inadequate or unsatisfactory that it is no remedy at all.” Piper, 454 U.S.
25
     at 254 (fact that Scotland does not recognize products liability claim did not constitute “no
26
     remedy” because negligence recovery possible); see Ranza v. Nike, Inc., 793 F.3d 1059, 1078
27
     (9th Cir. 2015) (Netherlands an adequate forum since “some remedy” provided, although less
28
                                                        23
           CASE NO. 3:19-CV-02262 – DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS FOR
                      LACK OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
         Case 3:19-cv-02262-WHO Document 23 Filed 06/12/19 Page 30 of 31



 1   generous than under U.S. law). A foreign forum will be deemed adequate unless it offers no

 2   practical remedy for the plaintiff's claimed wrong. Piper, 454 U.S. at 254 (There may be “rare

 3   circumstances” in which the “remedy provided by the alternative forum is so clearly inadequate

 4   or unsatisfactory that it is no remedy at all”); Lueck v. Sundstrand Corp., 236 F.3d 1137, 1144

 5   (9th Cir. 2001) (district court did not abuse its discretion in finding that an adequate remedy is

 6   available in New Zealand).

 7          In this case, New Zealand undoubtedly offers an adequate alternate forum. Plaintiffs

 8   could seek the same remedies in New Zealand that they seek in California. Dewar Decl. ¶ 6.

 9   There is nothing to suggest that a New Zealand court would offer an inadequate, unsatisfactory,

10   or meaningfully different remedy to Plaintiffs than the remedy they could obtain in California.

11          B.      Private and Public Interest Factors Favor Litigating This Matter in New
                    Zealand
12
                    1.      The Private Interest Factors Favor New Zealand
13
            Given the existence of an adequate alternative forum, a district court must consider the
14
     balance of private and public interest factors to determine whether to dismiss on grounds of
15
     forum non conveniens. Lockman, 930 F.2d at 769. “Private interest factors include: ease of
16
     access to sources of proof; compulsory process to obtain the attendance of hostile witnesses, and
17
     the cost of transporting friendly witnesses; and other problems that interfere with an expeditious
18
     trial.” Id. (internal quotations omitted). Where a majority of witnesses and documents are
19
     located in an alternate forum, the action should be litigated there. Creative Tech., Ltd. v. Aztech
20
     Sys. Pte., Ltd., 61 F.3d 696, 703 (9th Cir. 1995) (dismissal upheld in copyright infringement suit
21
     where the primary parties, the key infringing conduct, and the bulk of the witnesses are located
22
     in a foreign jurisdiction). As discussed above in relation to Defendants’ 12(b)(2) Motion, all
23
     witnesses, documents, and Defendants are located in New Zealand. Plaintiff Facebook is also
24
     located in New Zealand. The private interest factors strongly favor New Zealand.
25
                    2.      The Public Interest Factors Favor New Zealand
26
            Public interest factors include: (1) administrative difficulties flowing from court
27
     congestion; (2) imposition of jury duty on the people of a community that has no relation to the
28
                                                       24
          CASE NO. 3:19-CV-02262 – DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS FOR
                     LACK OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
           Case 3:19-cv-02262-WHO Document 23 Filed 06/12/19 Page 31 of 31



 1   litigation; (3) local interest in having localized controversies decided at home; (4) the interest in

 2   having a diversity case tried in a forum familiar with the law that governs the action: (5) the

 3   avoidance of unnecessary problems in conflicts of law. Creative Tech., 61 F.3d at 703-04.

 4   These factors also weigh in favor of dismissal. This dispute is not localized to the Northern

 5   District of California, such that litigating in San Francisco would serve the local interest. Given

 6   that Plaintiffs could bring their claims in a New Zealand court, California is not individually

 7   situated as the forum that must resolve this dispute. Finally, given the nature of this case and

 8   court congestion in the Northern District of California, the Court should not hesitate to direct

 9   Plaintiffs to file suit in New Zealand.

10                   3.         The Balance of Conveniences Favors Dismissal

11           Plaintiffs may argue that their choice of forum should not be disturbed, because to do so

12   would deprive California companies of litigating in their home state. While a plaintiff’s choice

13   of forum may often be respected, “[t]he deference due to plaintiff[]…is far from absolute.”

14   Lockman, 930 F.2d at 767. As the Supreme Court noted, “[a] citizen’s forum choice should not

15   be given dispositive weight . . . [I]f the balance of conveniences suggests that trial in the chosen

16   forum would be unnecessarily burdensome for the defendant or the court, dismissal is proper.”

17   Piper Aircraft, 454 U.S. at 256, n.23. The balance of convenience in this case favors New

18   Zealand. It would be a tremendous burden and an unfair result to require three New Zealand

19   citizens and one New Zealand company to defend this claim in California against one of the

20   largest companies in the world – a company that maintains a physical presence in Defendants’

21   home country.

22   VI.     CONCLUSION

23           For the foregoing reasons, Defendants respectfully request that their motion to dismiss be

24   granted in its entirety.

             Dated: June 12, 2019              THE NORTON LAW FIRM PC
25

26
                                                     /s/ Fred Norton
                                               By: ____________________________________
27                                                 Fred Norton
                                                  Attorneys for Defendants
28
                                                        25
           CASE NO. 3:19-CV-02262 – DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS FOR
                      LACK OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
